KEYSTONE MUTUAL FUNDS POWER OF ATTORNEY TO SIGN REGISTRATION STATEMENT AND AMENDMENTS THERETO The undersigned, duly appointed trustees of Keystone Mutual Funds (the “Trust”), hereby appoint Andrew Wyatt (effectively immediately) and Loren Kix (effective September 1, 2010) as attorney-in-fact and agent to do any and all acts and things, and execute in their names any and all instruments, which said attorneys and agents may deem necessary or advisable to enable the Company to comply with the Investment Company Act of 1940, the Securities Act of 1933, any requirements of the Securities and Exchange Commission in respect thereof and any state securities laws, in connection with the registration under said Acts of the Trust and the interests of the Trust and the offerings of interests of the Trust including specifically power and authority to sign their names to any and all Notifications of Registration and Registration Statements to be filed with the Securities and Exchange Commission under either of said Acts in respect to the Trust and such interests of the Trust, and any amendments (including pre-effective and post-effective amendments) or applications for amendment or supplements of or to such Notifications of Registration and Registration Statements, and to file the same with the Securities and Exchange Commission; and the undersigned do hereby ratify and confirm all that said attorneys and agents, and each of them, shall do or cause to be done by virtue hereof.Any one of said agents and attorneys shall have, and may exercise, without the others, all the powers conferred hereby. IN WITNESS WHEREOF, the undersigned have signed their names hereto as of the 19th day of August, 2010. /s/ John Grunewald John Grunewald Trustee /s/ Daniel Luthringshausser Daniel Luthringshauser Trustee /s/ Clifford Olson Clifford Olson Trustee /s/ Andrew Wyatt Andrew Wyatt Trustee fb.us.5562929.01
